DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claim(s) 1-2, 4, 6-7 have been amended, Claim(s) 3 have been canceled and no new claims have been added; therefore Claim(s) 1-2, 4-7 is/are pending in the application and have been presented for examination. 

Summary
Office Action Summary
The amendments to the Claim(s) change the scope and previous interpretation of the claims invoking a rejection under 35 USC 101, please see full analysis and explanation below.
Amendments to the Claim(s) overcome previous rejections under 35 USC 103, therefore the Examiner has entered new ground(s) of rejection as necessitated by the amendments.
The Applicant’s arguments have been fully considered, however they are not persuasive, please see Response to Arguments below.
Examiner’s Note
The Examiner notes that the claims appear to be directed to the second embodiment of the invention, however where the specification discusses the second embodiment (¶ 0069-0071) the specification does not indicate how or if the system correlates the location information with the designated time. It appears according to the specification at ¶ 0021 and ¶0063-0064 the location information acquired is the current location of the user’s terminal rather than a stored or previously recorded location, therefore it would seem that the “designated first point in time” is not necessarily associated with the location information of the user’s terminal. The Examiner notes at ¶ 0015 the specification indicates that the system updates the locations of the advertising vehicles at different points in time (see also ¶ 0050), however the specification is silent in regards to recording or updating respective points in time for locations of the user’s terminal further indicating that the user’s location is not necessarily associated with the designated first point in time, see ¶ 0069-0070. 
The Examiner notes for the benefit of the Applicant and for clarity of record that the “first point in time” as disclosed in Claim 1 and under Broadest Reasonable Interpretation (BRI) encompasses any point in time including a time in the past, the current time, or a time in the future. For example, the “designated first point in time” may include a past time such as year 2020, or the current time such as the current day, hour, and second of right now, or a time in the future such as a day next week. Further, the designated first point in time maybe any measure of time such as the year, month, 
For clarity of record the Examiner interprets the limitation of “pick up one or more vehicles”, to be identifying an advertising vehicle based on the Applicant’s disclosure at ¶ 0015 and ¶ 0064-0065.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-2, 4-7 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it is determined that claims 1-2, 4-7 are directed to a system and method.

Under the 2019 PEG Step 2A, Prong 1 analysis, claim 1 recites, An information processing apparatus comprising: a storage unit configured to store travel record information that comprises (i) identification data of advertisements displayed respectively by display apparatuses provided on a plurality of vehicles, (ii) records of location information of the vehicles by which the advertisements are displayed, and (iii) time information of respective points in time for the locations of the vehicles, the a controller programmed to: receive a data retrieval request sent from a user terminal, the data retrieval request comprising information about the location of the user terminal, and information indicating a first point in time designated by the user terminal, pick up one or more vehicles on the basis of the location of the user terminal and the designated first point in time in the data retrieval request, and the travel record information, create a list of advertisements displayed by the one or more picked-up vehicles, and send the list of advertisements to the user terminal. The underlined limitations indicate additional elements that are to be further analyzed at Step 2A-2. Claims 6-7 are similar to Claim 1 except for citing, An information processing method comprising the steps of (Claim 6) and A non-transitory computer readable storing medium recording a computer program for causing a computer to perform an information processing method comprising the steps of (Claim 7). Claim(s) 6-7 are similar to Claim 1 and are therefore analyzed similarly.  
The claims are found to be within the enumerated group(s) of Certain Methods of Organizing Human Activity, those activities are advertising, marketing, sales, and/or business relations activities, where those concepts are gathering and storing advertising data for the user to view at a later time.
Depending Claims 2, 4-5 are considered to further narrow the abstract idea by indicating the obtaining of identification data for the advertisements (Claim 2), creating 

Under the 2019 PEG Step 2A, Prong 2 analysis, the limitations of An information processing apparatus comprising: a storage unit configured to store travel record information, display apparatuses provided on a plurality of vehicles, a controller programmed to: receive a data retrieval request sent from a user terminal (Claim 1), An information processing method (Claim 6) A non-transitory computer readable storing medium recording a computer program for causing a computer to perform an information processing method (Claim 7), appear to be just generic computer components performing generic computer functions such as gathering, storing and displaying data. The Examiner understands the display apparatuses can just be any generic display for presenting information and which does not provide an inventive concept. The Examiner understands that the user terminal can just be any generic computer such as a phone or personal computer which does do not provide an inventive concept nor does it integrate the judicial exception into a practical application. The vehicle can apparently be any generic automobile, bus, truck, etc. and does not provide an inventive concept of by use of a particular machine, and therefore does not provide significantly or substantially more than the judicial exception. The claim limitations when considered both individually and as an ordered combination do not integrate the judicial exception into practical application because they recite generic computer components performing generic computer functions and amount to nothing more than 

Under the 2019 PEG Step 2B analysis, the claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim includes that, as stated above, it is implemented by a computer which employs a processing device is nothing more than “apply it” with instruction to a generic computer. The claims have been identified as reciting mere instructions to implement an abstract idea on a computer and storing and retrieving data which is an insignificant activity, see at least MPEP § 2106.05(I)(A)) and MPEP § 2106.5(d)(II). Therefore, the Examiner finds that the additional recited elements do not amount to substantially or significantly more than the abstract idea itself. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powers et al (US 2002/0097193 A1) hereinafter “Powers”, in view of Anthony et al (US 2015/0186941 A1) hereafter “Anthony”.
	
	Claim 1: Powers discloses, An information processing apparatus comprising: a storage unit (0034, recording device, vehicle tracking-and-communication system) configured to store travel record information that comprises (i) identification data of advertisements displayed respectively by display apparatuses provided on a plurality of vehicles (0031-0033, the system identifies advertisements to display based the time and location of the advertising vehicles, see also 0034), (ii) records of location information of the vehicles by which the advertisements are displayed (0031, 0043, records the vehicle , and (iii) time information of respective points in time for the locations of the vehicles (0043), the identification data of the advertisements, the records of location information, and the time information being associated with each other (0030-0033, 0043);
	It appears that Powers may not explicitly disclose, and a controller programmed to: receive a data retrieval request sent from a user terminal the data retrieval request comprising information about the location of the user terminal, and information indicating a first point in time designated by the user terminal, pick up one or more vehicles on the basis of the location of the user terminal and the designated first point in time in the data retrieval request, and the travel record information, create a list of advertisements displayed by the picked- up vehicles, and send the list of advertisements to the user terminal, Anthony, however teaches user requested list of ads based on a time and location specified by the user (Anthony at 0019, 0029, user defined time and location, 0034-0035, user can request additional advertisements, 0037, 0048, 0044, advertisements list).  The Examiner understands and finds that it would have been obvious to one of ordinary skill in the art to incorporate the information obtained from tracking and recording when and where an advertising vehicle displays an advertisement as disclosed by Powers with the request for advertisements based on user defined parameters as disclosed by Anthony in order to increase advertising effectiveness by allowing the user to request advertisements based on a specified time and location as taught by Anthony.
	
	Claim 4: Powers in view of Anthony disclose An information processing apparatus according to claim 1, it appears however that Powers may not explicitly disclose, wherein when creating the list by picking up vehicles, the controller gives priority to vehicles whose distance to the user terminal less than a predetermined distance, Anthony, however teaches user defined location preferences for receiving advertisements including advertisements that are within a predetermined radius from the user’s specified location (Anthony at 0049). The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine Powers with Anthony to create of list of advertisements closest to the user and that are less than a predetermined distance in order to present the user with advertisements within a predetermined radius specified by the user as taught by Anthony.

	Claim 5: Powers in view of Anthony disclose An information processing apparatus according to claim 1, wherein the controller periodically receives location information of the vehicles that are travelling and updates the travel record information (Powers at 0031, 0043).
	
	Claim 6: Powers discloses An information processing method comprising the steps of: obtaining travel record information that comprises (i) identification data of advertisements displayed respectively by display apparatuses provided on a plurality of vehicles (0031-0033, the system identifies advertisements to display based the time and location of the advertising vehicles, see also 0034), 
	(ii) records of location information of the vehicles by which the advertisements are displayed (0031, 0043, records the vehicle sensor file which includes vehicle operation characteristics including time, location, speed etc.), 
	and (iii) time information of respective points in time for the locations of the vehicles (0043), the identification data of the advertisements, the records of location information, and the time information being associated with each other (0030-0033, 0043; 
	It appears that Powers may not explicitly disclose, receiving a data retrieval request sent from a user terminal, the data retrieval request comprising information about the location of the user terminal and information indicating a first point in time designated by the user terminal; picking up one or more vehicles on the basis of the location of the user terminal and the designated first point in time in the data retrieval request, and the travel record information; and creating a list of advertisements displayed by the one or more picked-up vehicles; and sending the list of advertisements to the user terminal,  Anthony, however teaches user requested list of ads based on a time and location specified by the user (Anthony at 0019, 0029, user defined time and location, 0034-0035, user can access additional advertisements upon request, 0037, 0048, 0044, advertisements list).  The Examiner understands and finds that it would have been obvious to one of ordinary skill in the art to incorporate the information obtained from tracking and recording when and where an advertising vehicle displays an 

	Claim 7: Powers discloses A non-transitory computer readable storing medium recording a computer program for causing a computer to perform an information processing method comprising the steps of: obtaining travel record information that comprises (i) identification data of advertisements displayed respectively by display apparatuses provided on a plurality of vehicles (0031-0033, the system identifies advertisements to display based the time and location of the advertising vehicles, see also 0034), 
	 (ii) records of location information of the vehicles by which the advertisements are displayed (0031, 0043, records the vehicle sensor file which includes vehicle operation characteristics including time, location, speed etc.,), and (iii) time information of respective points in time for the locations of the vehicles (0043), the identification data of the advertisements, the records of location information, and the time information being associated with each other (0030-0033, 0043);
It appears that Powers may not explicitly disclose,  receiving a data retrieval request sent from a user terminal, the data retrieval request comprising information about the location of the user terminal and information indicating a first point in time designated by the user terminal; picking up one or more vehicles located close to the user terminal on the basis of the location of the user terminal and the designated first point in time in the data retrieval request and the travel record information; and creating a list of advertisements displayed by the one or more picked-up vehicles; and sending the list of advertisements to the user terminal,  Anthony, however teaches user requested list of ads based on a time and location specified by the user (Anthony at 0019, 0029, user defined time and location, 0034-0035, user can access additional advertisements upon request, 0037, 0048, 0044, advertisements list).  The Examiner understands and finds that it would have been obvious to one of ordinary skill in the art to incorporate the information obtained from tracking and recording when and where an advertising vehicle displays an advertisement as disclosed by Powers with the request for advertisements based on user defined parameters as disclosed by Anthony in order to increase advertising effectiveness by allowing the user to request advertisements based on a specified time and location as taught by Anthony.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powers et al (US 2002/0097193 A1) hereinafter “Powers”, in view of Anthony, further in view of Voticky et al (US 2014/0062687 A1), hereinafter “Voticky”.

	Claim 2: Powers in view of Anthony discloses An information processing apparatus according to claim 1, however it appears that Powers may not explicitly disclose, wherein the controller is programmed to obtain the identification data of an advertisement selected from the list on the user terminal, retrieve-2-Application No. 16/527,095 information associated with the advertisement selected on the user terminal, and send the information to the user terminal, Voticky, however teaches sending additional information regarding an advertisement selected by a user (Voticky at 0054, 0060, 0063). The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine the advertising list of Powers in view of Anthony with obtaining the identification data of an advertisement selected from a list of advertisements of Voticky in order to present the user with additional information on an advertisement that interests them as taught by Voticky.

Response to Amendment
Amendments to the Claim(s) change the scope and interpretation of the claims and raise a rejection under 35 USC 101. Where the original claims were to storing an ad ID and vehicle display devices, location records, and their association, and then receiving a user request and “pick[ing] up one or more vehicles”, creating a list and sending the ads, it was previously interpreted to be a user requesting a ride (for example, a ride hailing app) and sending them ads based on the time and location for the ride (e.g. merchants, restaurants, etc.,) close to the pick-up or drop-off locations and times. However, the amendments now indicate that the concept is to recording the time and location for advertisements previously displayed to a user, and then retrieving a list – based on a time (i.e. a “point in time” apparently being a period of time) and location indicated (i.e., requested) by the user – of the advertisements displayed to the user. The concept of the 
Amendments to the Claim(s) overcome previous rejections under 35 USC 103, therefore the Examiner has entered new ground(s) of rejection as necessitated by the amendments.
Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive, see Response to Arguments below.

Response to Arguments
Applicant’s arguments with respect to claim 1, 6, and 7 have been considered but are moot because the arguments do not apply to the current rejection.
The Applicant relies on the same arguments for depending claims 2, 4-5, therefore the Examiner’s response to the Applicant’s arguments above applies to depending claims 2, 4-5.
Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELINDA GIERINGER whose telephone number is (408)918-7593.  The examiner can normally be reached on Monday - Friday (8AM-4PM ET). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571)270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an 





/M.G./
Examiner, Art Unit 3622

/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622